Appeal by plaintiff from an order insofar as it denies bis motion to strike out defendants’ amended answer as not being in compliance with an order dated January 4,, 1946, as modified, and affirmed by an order of this court dated February 25, 1946 (ante, p. 829). Order affirmed, with $10 costs and disbursements, and plaintiff’s time to move under rule 103 of the Rules of Civil Practice, against said amended answer is extended until- ten days from the entry of the order hereon. No opinion. Lewis, P. J., Carswell, Johnston, Adel and Nolan, JJ., concur.